        Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 1 of 10
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 11, 2019

BY ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Jamel Jones et al., S6 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

       The Government writes pursuant to the Court’s February 5, 2019 Order directing the
Government to set forth its views as to (1) the potential conflict of interest posed by Mr. Lazzaro’s
prior representations of Mr. Jordan and Mr. Walter, and his current representation of Mr.
Hernandez; and (2) whether the potential conflict may have tainted the superseding indictment
returned on January 28, 2019.

        As detailed below, the Government’s position – based on the information set forth in the
parties’ letters – is that:

        (1) As far as concerns Mr. Hernandez’s Sixth Amendment right to effective, conflict-free
counsel, Mr. Hernandez can waive any potential conflict that may arise as a result of Mr. Lazzaro’s
prior representations of Mr. Jordan and Mr. Walter. This waiver would be handled as a standard
Curcio matter. No other defendant has any interest in Mr. Hernandez’s right to effective assistance
of counsel, and accordingly, no other defendant would be involved in Mr. Hernandez’s Curcio
proceeding.

         (2) To the extent that Messrs. Jordan and Walter have any factual cause to complain about
Mr. Lazzaro representing Mr. Hernandez as a cooperating witness anticipated to testify for the
Government, that would be addressed as a potential motion to disqualify Mr. Lazzaro from
representing Mr. Hernandez. At this point it does not appear likely that any factual basis sufficient
to justify disqualification can be alleged or established.

       (3) Messrs. Jordan and Walter have not identified any privileged information whatsoever
that Mr. Lazzaro supposedly transmitted to Mr. Hernandez which, it is conjectured, Mr. Hernandez
may have passed on to the Government and which, it is further conjectured, the Government may
have used to seek charges in this case. Mr. Lazzaro has denied revealing any confidential
information. Counsel’s factually unfounded allegations, particularly given Mr. Lazzaro’s specific
        Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 2 of 10
                                                                                             Page 2


denial, are insufficient to require any sort of hearing. The information, redacted below, that the
Government has provided the Court confirms that conclusion.

I. Factual Background

       As the Court is aware, the Superseding Indictment alleges that the defendants are members
and associates of the Nine Trey Gangsta Bloods (“Nine Trey”), a set of the United Bloods Nation
(“UBN”). The Superseding Indictment alleges various violent crimes in aid of racketeering,
including, as pertinent hereto, the following:

   A. April 21, 2018 Shootings

        On April 21, 2018, Kifano Jordan and Daniel Hernandez were together in Brooklyn. As
they left a restaurant, two individuals, sitting in a car, made derogatory comments to Hernandez,
and Jordan then assaulted one of the individuals. Hernandez and Jordan then got into an SUV and
drove away. The individuals followed the SUV. Surveillance video shows Jordan exiting the
SUV, running toward the individuals’ car, and firing two shots at the car. Hernandez also got out
of the SUV and watched Jordan shoot at the individuals.

       Later that evening, Hernandez and other defendants went to the Barclays Center in
Brooklyn where Hernandez was expected to perform the entrance song for one of the boxers prior
to the bout. But at the Barclays Center, Hernandez and other Nine Trey members got into a
confrontation with a rival rapper and members of that rapper’s UBN set during which Fuguan
Lovick discharged a firearm at the rival rapper and his gang associates.

   B. October 26, 2018 Shooting

        On October 26, 2018, Hernandez appeared in New York Supreme Court for a sentencing
hearing in connection with a state criminal charge. Following the hearing, Hernandez, Jordan, and
Faheem Walter went to a restaurant in Manhattan, where Hernandez was scheduled to meet with
an executive from his record label. But at the restaurant Jordan, Walter, and another individual
got into an altercation with the executive’s security detail during which Walter allegedly hit one
of the security guard members in the head with a chair, and Walter was then shot in the stomach
by one of the security guards.

II. Discussion

   A. A Lawyer’s Duty of Confidentiality

        The lawyer’s duty of confidentiality is one of the foundational elements of the profession.
One of its statements, and one of its principal safeguards, may be found in New York Rule of
Professional Conduct 1.9, Duties to Former Clients. That rule particularly prohibits a lawyer from
“us[ing] confidential information of the former client . . . to the disadvantage of the former client”
or “reveal[ing] confidential information of the former client” except as otherwise permitted under
the Rules. Criminal defense attorneys generate a mass of confidential information from their
various clients. But experience has shown that the Court, the Government, and other participants
in the criminal justice system generally have little occasion to question counsel’s compliance with
         Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 3 of 10
                                                                                                Page 3


the confidentiality rules. Instead, we all usually rely on the justifiable assumption that counsel has
complied with the standards of the profession. Here, there has been no factual basis to question
Mr. Lazzaro’s compliance with that rule, the more so given Mr. Lazzaro’s specific denial of any
breach of confidentiality.

    B. Mr. Hernandez’s Right to Effective, Conflict-Free Counsel

        The Sixth Amendment guarantees a criminal defendant the right to the effective assistance
of counsel, which includes “the right to representation by conflict free counsel.” United States v.
Schwarz, 283 F.3d 76, 90 (2d Cir. 2002). As a general matter, district courts have two separate
obligations where there is a possible conflict of interest. First, the district court has an “inquiry
obligation” when it is apprised of the possibility of a conflict of interest, under which it must
“investigate the facts and details of the attorney’s interests to determine whether the attorney in
fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all.” United States
v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). Second, if the district court finds after some inquiry that
the defendant’s attorney suffers from an actual or potential conflict, the district court then has a
“disqualification/waiver” obligation, under which it is required either to disqualify the attorney if
the conflict is sufficiently severe, or, if the conflict may be waived, to conduct a Curcio hearing to
advise the defendant of the ramifications of the conflict and obtain a waiver of any conflict from
the defendant.

        The Government currently has no reason to believe that Mr. Lazzaro’s prior representations
of Messrs. Jordan and Walter pose either a per se or an actual conflict regarding Mr. Lazzaro’s
current representation of Mr. Hernandez. Cf. Armienti v. United States, 313 F.3d 807, 810 (2d Cir.
2002) (describing types of conflicts). At issue here is at most a potential conflict. “An attorney
has a potential conflict of interest if ‘the interests of the defendant may place the attorney under
inconsistent duties at some time in the future.’” United States v. Perez, 325 F.3d 115, 125 (2d Cir.
2003) (quoting United States v. Klitti, 156 F.3d 150, 153 n.3 (2d Cir. 1998)). Conflicts “such as
an attorney’s representation of two or more defendants or his prior representation of a trial witness,
are generally waivable.” Perez, 325 F.3d at 125. “In the multiple representation situation,” for
example, “the defendant ‘can be advised by independent counsel of the dangers’ of such matters
as ‘one defendant’s cooperating with the government,’ and make a knowing and intelligent
decision that he wishes to continue to be represented by his attorney despite the attorney’s
representation of another accused.” Id. (quoting United States v. Fulton, 5 F.3d 605, 613 (2d Cir.
1993)). If the defendant “can rationally opt to retain counsel of his choice despite a conflict, the
court conduct[s] a Curcio hearing to determine whether the defendant knowingly and intelligently
waives his right to conflict-free representation.” Id. *

*
Judge Kaplan has observed that

                The Second Circuit has considered a number of different factors in
                determining whether a conflict can be waived including, among
                other things, (1) whether disqualifying the defendant’s chosen
                counsel would create “real prejudice” to the defendant based on the
                length of the representation and/or counsel’s familiarity with the
                case, (2) whether there is a possibility that the attorney could be
        Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 4 of 10
                                                                                           Page 4



        With respect to the Curcio issue, the Government believes that Mr. Lazzaro’s prior
representation of Mr. Jordan and Mr. Walter could have given him access to confidential client
information that might in some way be pertinent to his representation of Mr. Hernandez, but that
Mr. Lazzaro could not use it to benefit Mr. Hernandez’s cooperation in this case. The inability to
share that information with Mr. Hernandez would necessarily restrict Mr. Lazzaro’s representation
of Mr. Hernandez. In light of that potential conflict, the Government respectfully requests that the
Court conduct a hearing pursuant to the Second Circuit’s ruling in United States v. Curcio to advise
Mr. Hernandez of his right to conflict-free representation and to inquire as to whether he
understands and waives the potential conflict here. After advising Mr. Hernandez of the risks
inherent in Mr. Lazzaro’s continued representation of him, the Government requests that the Court
afford the defendant reasonable time to digest and contemplate those risks. Curcio, 680 F.2d at
890. He should be encouraged to take the opportunity to consult with another, independent defense
counsel and be informed that such counsel will be provided by the Court for this purpose if
necessary. Id.; see also United States v. Iorizzo, 786 F.2d 52, 59 (2d Cir. 1986). If Mr. Hernandez
subsequently informs the Court that he wishes to proceed with Mr. Lazzaro as his counsel, the
Government requests that the Court elicit narrative responses from him designed to ascertain
whether he is fully aware of the risks involved in the representation provided by Mr. Lazzaro and
determine whether Mr. Hernandez is making a knowing and intelligent waiver of his right to
conflict-free representation. A proposed Curcio examination is attached hereto.

   C. Considerations Relevant to Disqualification

        Mr. Jordan’s and Mr. Walter’s letters do not appear to be requests for Curcio inquiries, but
rather suggest they might move to disqualify Mr. Lazzaro from representing Mr. Hernandez. The
only information available to the Government concerning the prior representations is set forth in
the parties’ letters. Thus, the Government’s view as to the merits of Mr. Jordan’s and Mr. Walter’s
disqualification requests is based on the limited, unredacted portions of those letters.

       In assessing a motion to disqualify a lawyer from representing a criminal defendant due to
the lawyer’s prior representation of an adverse party, courts not only weigh a defendant’s Sixth


               called as a witness at the defendant’s trial or implicated in the
               defendant’s alleged crimes, (3) whether the continued representation
               would conflict with the attorney’s own personal financial or liberty
               interests, as opposed to the interests of a current or former client, (4)
               whether, if the conflict concerns the interests of another client, the
               attorney’s relationship with the other client is continuing or has been
               terminated, (5) whether any other current or former client affected
               by the conflict has initiated or joined in the motion to disqualify
               defendant’s chosen counsel; and (6) the availability of measures that
               might limit the dangers posed by the conflict, such as restricting an
               attorney’s cross-examination of a former client.

United States v. Stein, 410 F. Supp.2d 316, 328 (S.D.N.Y. 2006) (international citations omitted).
         Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 5 of 10
                                                                                              Page 5


Amendment right to the counsel of his choosing, but also whether there is substantial overlap
between the subject matter of the lawyer’s prior representation and the issues in the present
matter. Indeed, in United States v. Armaza, 280 F. Supp. 2d 174 (S.D.N.Y. 2003), Judge Koeltl
engaged in this analysis in denying the Government’s motion to disqualify defense counsel.

        “The right of a defendant in a criminal case to counsel of his choice is one of constitutional
dimension, but it is not absolute.” United States v. Fisher, 563 F. Supp. 1369, 1370 (S.D.N.Y.
1983); accord United States v. Arrington, 867 F.2d 122, 128 (2d Cir. 1989). While the Sixth
Amendment guarantees a defendant’s right to counsel, its “essential aim” is to provide “an
effective advocate for each criminal defendant rather than to ensure that a defendant will
inexorably be represented by the lawyer whom he prefers.” Wheat v. United States, 486 U.S. 153,
159 (1988); accord United States v. Jones, 381 F.3d 114, 119 (2d Cir. 2004) (“The Sixth
Amendment guarantees a criminal defendant an effective advocate, not necessarily the advocate
of his or her choosing.”).

        While there is a “presumption in favor of the accused’s chosen counsel, such presumption
will be overcome by a showing of an actual conflict or a potentially serious conflict.” Jones, 381
F.3d at 119. “An actual conflict of interest exists when the attorney’s and the defendant’s interests
diverge with respect to a material factual or legal issue or to a course of action, or when the
attorney’s representation of the defendant is impaired by loyalty owed to a prior client. An attorney
has a potential conflict of interest if the interests of the defendant could place the attorney under
inconsistent duties in the future.” Jones, 381 F.3d at 119 (quotations and internal citations omitted).

       In the Second Circuit, the court has discretion to disqualify an attorney if:

               (1) the moving party is a former client of the adverse party’s
               counsel; (2) there is a substantial relationship between the subject
               matter of the counsel’s prior representation of the moving party and
               the issues in the present lawsuit; and (3) the attorney whose
               disqualification is sought had access to, or was likely to have had
               access to, relevant privileged information in the course of his prior
               representation of the client.

Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2d Cir. 1983) (quoted in United States v.
DiTommaso, 409 F.3d 127, 133 (2d Cir. 2005)). “Where the second element is satisfied, there is
an irrebuttable presumption that the third element is also satisfied.” Scantek Medical, Inc. v.
Sabella, 693 F. Supp. 2d 235, 239 (S.D.N.Y. 2008).

         The Second Circuit has determined that as a practical matter, motions to disqualify should
be granted only when “the relationship between issues in the prior and present cases is ‘patently
clear,’” or that the issues involved are “identical” or “essentially the same.” Id. at 739–40. In other
words, “if the facts giving rise to an issue which is material in both the former and the present
litigations are as a practical matter the same, then there is a ‘substantial relationship’ between the
representations for purposes of a disqualification.” United States Football League v. National
Football League, 605 F. Supp. 1448, 1459 (S.D.N.Y. 1985).
        Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 6 of 10
                                                                                           Page 6


        Based on the information available to the Government, it appears while there is some
overlap in the subject matter of Mr. Lazzaro’s prior representations of Mr. Jordan and Mr. Walter
and his current representation of Mr. Hernandez, the overlap does not seem to rise to the level
requiring disqualification.

        First, Mr. Jordan (in the redacted portion of his February 1, 2019 letter (“Jordan Ltr.”))
references “an additional representation” that raises concerns about the use “of confidential
information” against Mr. Jordan. In response, Mr. Lazzaro references communications on or about
April 21, 2018 – the date of the two shootings – between him and Mr. Jordan (or those speaking
on behalf of Mr. Jordan) relating to a NYPD i-card. See February 4, 2019 Lazzaro Letter (“Lazzaro
Ltr.”) at 2. Mr. Lazzaro further states that he “never had a substantive conversation with Kifano
Jordan regarding the facts of the case which was the basis of the aforementioned i-card.” Lazzaro
Ltr. at 2. Moreover, Mr. Lazzaro states that he did not obtain privileged information from Mr.
Jordan in connection with the i-card, nor has he (or anyone from his firm) disclosed any
information obtained from Mr. Jordan to anyone else. Lazzaro Ltr. at 3.

        Second, Mr. Walter and Mr. Lazzaro disagree as to whether the two engaged in any
privileged conversations regarding the October 26, 2018 shooting. Compare February 6, 2019
Walter Letter (“Walter Ltr.”) at 2 with January 22, 2019 Lazzaro Letter (“Jan. 22 Lazzaro Ltr.”) at
2. Moreover, while this particular shooting is relevant in that Mr. Jordan, Mr. Walter, and Mr.
Hernandez were together, the Government does not at this time view the incident as one in
furtherance of the racketeering conspiracy charged in the Superseding Indictment.

       Accordingly, based on the information set forth in the parties’ letters, the Government does
not view Mr. Lazzaro’s prior representations of Mr. Jordan and Mr. Walter – particularly due to
Mr. Lazzaro’s representations that no privileged information was either communicated to or shared
by him – as substantially related to the instant case. Should the defendants submit further facts,
they can be addressed accordingly.

   D. The Superseding Indictment Was Not Tainted by Privileged Information

       Mr. Jordan’s and Mr. Walter’s request for a hearing to determine whether the Superseding
Indictment was tainted by confidential information from Mr. Lazzaro should be denied.

        “[A] taint hearing is not required merely because a defendant has asserted that a
prosecution is tainted by the Government’s use of immunized testimony (or privileged
communications). Rather, the defendant must demonstrate a “factual relationship” between the
protected information and the present prosecution. United States v. Hoey, No. 15 CR. 229 (PAE),
2016 WL 270871, at *4 (S.D.N.Y. Jan. 21, 2016) (quoting United States v. Blau, 159 F.3d 68, 72
(2d Cir. 1998)). Here, Mr. Jordan and Mr. Walter argue that a taint hearing is necessary based on
nothing more than the suggestion that confidential information may have passed from Mr. Lazzaro
to Mr. Hernandez. See Jordan Ltr. at 3; Walter Ltr. at 3. This is insufficient to trigger a hearing.
Compare United States v. Schwimmer, 924 F.2d 443 (2d Cir. 1991) (specific allegations regarding
documents provided by one defendant to the Government); United States v. Weissman, No. S2 94
Cr. 760, 1996 WL 751386 (S.D.N.Y. Dec. 26, 1996) (memoranda subject to joint-defense
agreement provided to the Government). Moreover, Mr. Lazzaro has denied receiving any
Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 7 of 10
Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 8 of 10
      Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 9 of 10
                                                                                        Page 9


                             Proposed Curcio Examination
                            United States v. Daniel Hernandez

A.   Introductory Questions To Establish Competence

     Age

     Education

     Current medications

     Alcohol, drugs, medications within past 24 hours

     Is anything interfering with your ability to understand what is happening here today?

B.   Potential Conflict of Interest Posed by Lance Lazzaro’s
     Prior Representations of Kifano Jordan and Faheem Walter

     1.     Are you satisfied with the services of Mr. Lazzaro thus far in the case?

     2.     Has Mr. Lazzaro informed you that he represented co-defendants Kifano Jordan
            and Faheen Walter?

     3.     Do you understand that the fact that Mr. Lazzaro represented Mr. Jordan and Mr.
            Walter likely had conversations with them that are likely covered by attorney-client
            privilege and could lead Mr. Lazzaro to have loyalties divided between yourself
            and Mr. Jordan and Mr. Walter?

     4.     Let me give you some examples of the ways in which Mr. Lazzaro’s privileged
            conversations with Mr. Jordan or Mr. Walter could adversely affect his
            representation of you in this case.

            a.      Are you aware that Mr. Lazzaro could possibly have information from Mr.
                    Jordan or Mr. Walter that might be helpful in representing you in this case,
                    but that he is prohibited from doing so because of his duties of
                    confidentiality to his former clients?

     5.     Tell me in your own words what your understanding is of the potential conflicts of
            interest arising in this situation.

     6.     Do you understand that one danger to you is in the inability to foresee all of the
            possible conflicts that might arise because of Mr. Lazzaro’s prior privileged
            conversations with Mr. Jordan or Mr. Walter and his current representation of you?
     Case 1:18-cr-00834-PAE Document 116 Filed 02/11/19 Page 10 of 10
                                                                                       Page 10


C.   The Right to Conflict-Free Representation

     7.    Do you understand that as a defendant in a criminal case, you are entitled to
           assistance of an attorney whose loyalty to you is undivided, who is not subject to
           any factor that might in any way intrude upon the attorney’s loyalty to your
           interests? In other words, do you understand that you are entitled to an attorney
           who has only your interests in mind, and not the interests of any other client?

     8.    Have you received any inducements, promises or threats with regard to your choice
           of counsel in this case?

     9.    Have you consulted with any attorneys other than Mr. Lazzaro about the dangers
           to you of this potential conflict of interest?

     10.   Do you understand that you have a right to consult with an attorney free from any
           conflict of interest about this issue, and that the Court will give you an opportunity
           to do that if there is any aspect of the information that I have conveyed to you today
           that you wish to discuss with a conflict-free attorney?

     11.   The Court is prepared to adjourn the remainder of this proceeding so that you may
           consult with another attorney about the potential conflict of interest that I have
           described to you today. In addition, the Court can appoint an attorney for you to
           consult on this matter if you cannot afford one. Would you prefer to adjourn until
           you can give more thought to this matter?

D.   Continuation of Curcio Hearing

     12.   After considering all that I have said today about the ways in which Mr. Lazzaro’s
           prior representation of Mr. Jordan and Mr. Walter may adversely affect your
           defense, do you believe that it is in your best interest to continue with him as your
           attorney? Is that your wish?

     13.   Do you understand that by choosing to continue with Mr. Lazzaro as your attorney,
           you are waiving your right to be represented solely by an attorney who has no
           conflict of interest?

     14.   Are you knowingly and voluntarily waiving your right to conflict-free
           representation?

     15.   Do you agree to waive any post-conviction argument, on appeal or otherwise, that
           by virtue of Mr. Lazzaro’s prior representation of Mr. Jordan and Mr. Walter, you
           were denied effective assistance of counsel by Mr. Lazzaro?

     16.   Is there anything that I have said that you wish to have explained further?
